DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims status: amended claims: 1; new claims: 12-13; the rest is unchanged.

Response to Arguments
Applicant’s arguments filed 04/07/2021 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a new secondary reference, Matsuyama et al.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-8, 10, 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Bennett “Advanced laser-backlit grazing-incidence x-ray imaging systems for inertial confinement fusion research”, Optical Society of America, Applied Optics, Vol.40, No.25, Sep. 2001, pp.4570-4587 in view of Matsuyama et al. (JP6043906 B2; pub. as JP2014013169 A; pub. Jan. 23, 2014).
Regarding claim 1, Bennett discloses: an X-ray source (abstract), a sample holding part (abstract, microscope), a concave KB mirror which is a Kirkpatrick-Baez mirror having a reflection concave surface, and is one-dimensional mirror (pp. 4575 col.2 D L 1-2) having curvature only in one direction (pp. 4573 fig.1 (b)), a convex KB mirror which is a Kirkpatrick-Baez mirror having a reflection convex surface (pp.4574 col.2 section C), (pp. 4575 col.2 D L 1-2), a light receiving part located at a position in an imaging relation to a position of the sample holding part in this order (abstract, pp.4573 col.1 section C teach a Kirkpatrick-Baez compound microscope). Bennett is silent about: the reflection concave surface of the concave KB mirror includes an elliptical curve, a condensing mirror.
In a similar field of endeavor, Matsuyama et al. disclose: an X-ray microscope (para. [0014]) using KB mirrors arrangement (para. [0010]) with variable condensing diameter and elliptical shape-(para. [0014]) motivated by the benefits for no chromatic aberration (Matsuyama et al.  para. [0014]). 
In light of the benefits for no chromatic aberration as taught by Hoover et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the mirrors of Matsuyama et al. in the microscope of Bennett.
Regarding claim 2, the sample holding part is located at a focal position of the elliptical curve (rejected on the same grounds as claim 1).
Regarding claim 4, Bennett discloses: a distance between the concave KB mirror and the light receiving part is longer than a distance between the convex KB mirror and the light receiving part (pp.4574 col.2 section C teaches arranging the mirrors one after another, therefore, the distance from the light receiving part to one mirror would be longer than the distance from the light receiving part to the other mirror).
Regarding claim 5, Bennett discloses: a principal plane of an imaging system including the convex KB mirror and the concave KB mirror is located between the sample holding part and the concave KB mirror (pp.4574 col.2 section C).
Regarding claim 6, Bennett discloses: an x-ray microscope using KB mirrors. The combined references are silent about: a distance between the position of the sample holding part and the position of the light receiving part is 2.5 m or less. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 7, Bennett discloses: the convex KB mirror is one of at least two convex KB mirrors; the concave KB mirror is one of at least two concave KB mirrors; a normal of a first of the at least two convex KB mirrors and a normal of the a second of the at least two convex KB mirrors are nonparallel to each other and a normal of a first of the at least two concave KB mirrors and a normal of the a second of the at least two concave KB mirrors are nonparallel to each other (pp.4571 col.1 2nd para., pp.4574 col.2 section C)
Regarding claim 8, Bennett discloses: an x-ray microscope using KB mirrors. The combined references are silent about: a distance a shortest distance between the sample holding part and the concave KB mirror is 6 mm or more. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 10, Bennett discloses: the concave KB mirror is a first concave KB mirror; the second concave KB mirror and a third concave KB mirror are between the sample holding part and the first concave KB mirror a normal of the first concave KB mirror (pp.4574 col.2 C) and normal of the second concave KB mirror are nonparallel to each other and a normal of the convex KB mirror and a normal of the third concave KB mirror are nonparallel (pp.4571 col.1 2nd para., pp.4574 col.2 section C).
Regarding claim 12, Bennett discloses: the X-ray source is configured to emit an X-ray having energy of 2 keV or higher (pp. 4575 col.2 D L 1-2).
Regarding claim 13, Bennett discloses: the concave KB mirror and the convex KB mirror are grazing incidence X-ray mirrors (pp. 4570 abstract).

Claims 3, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Bennett “Advanced laser-backlit grazing-incidence x-ray imaging systems for inertial confinement fusion research”, Optical Society of America, Applied Optics, Vol.40, No.25, Sep. 2001, pp.4570-4587 in view of Matsuyama et al. (JP6043906 B2; pub. as JP2014013169 A; pub. Jan. 23, 2014) and further in view of Verman et al. (US 2009/0279670 A1; pub. Nov. 12, 2009).
Regarding claim 3, the combined references are silent about: the reflection convex surface of the convex KB mirror includes one curved line of a hyperbolic curve that is composed of the one curved line and another curved line, and the light receiving part is located at a focal position of the other curved line side of focal positions of the hyperbolic curve.
In a similar field of endeavor, Verman et al. disclose: the reflection convex surface of the convex KB mirror includes one curved line of a hyperbolic curve that is composed of the one curved line and another curved line, and the light receiving part is located at a focal position of the other curved line side of focal positions of the hyperbolic curve (para. [0027] teaches a KB mirrors, para. [0028] teaches using elliptical and hyperbolic mirrors) with benefits for generating high intensity beams (Verman et al. para. [0020]).
In light of the benefits for generating high intensity beams as taught by Verman et al., it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to use the mirrors of Verman et al. in the microscope of Bennett and Matsuyama et al.
Regarding claim 11, Bennett discloses: using four mirrors (pp.4574 col. C), the second concave KB mirror closer to the sample holding part than the third concave KB mirror (pp.4574 col.2 section C teaches arranging the mirrors one after another, therefore, the sample would closer to one mirror would than the other mirror). The combined references are silent about: a reflection concave surface of the second concave KB mirror includes a hyperbolic curve, and a reflection concave surface of the third concave KB mirror includes an elliptical curve.
In a similar field of endeavor, Verman et al. disclose: a reflection concave surface of the first concave KB mirror includes a hyperbolic curve, and a reflection concave surface of the second concave KB mirror includes an elliptical curve (para. [0027] teaches a KB mirrors, para. [0028] teaches using elliptical and hyperbolic mirrors) with benefits for generating high intensity beams (Verman et al. para. [0020]).
In light of the benefits for generating high intensity beams as taught by Verman et al., it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to use the mirrors of Verman et al. in the microscope of Bennett and Matsuyama et al.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bennett “Advanced laser-backlit grazing-incidence x-ray imaging systems for inertial confinement fusion research”, Optical Society of America, Applied Optics, Vol.40, No.25, Sep. 2001, pp.4570-4587 in view of Matsuyama et al. (JP6043906 B2; pub. as JP2014013169 A; pub. Jan. 23, 2014) and further in view of Dietsch et al. (US 2007/0121785 A1; pub. May 31, 2007).
Regarding claim 9, the combined references are silent about: at least one of the convex KB mirror and the concave KB mirror movable in an optical axis direction.
In a similar field of endeavor, Dietsch et al. disclose: at least one of the convex KB mirror and the concave KB mirror movable in an optical axis direction (para. [0005]) with benefits for ensuring the exact imaging of the x-ray source (Dietsch et al. para. [0004]).
In light of the benefits for ensuring the exact imaging of the x-ray source as taught by Dietsch et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the mirrors adjustment system of Dietsch et al. in the microscope of Bennett and Matsuyama et al.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371.  The examiner can normally be reached Mon-Fri 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 
                                                                                                                                                                                                        

/MAMADOU FAYE/Examiner, Art Unit 2884